          Case 1:15-cv-07488-CM-RWL Document 892 Filed 10/18/19 Page 1 of 3


                                  GARWIN GERSTEIN & FISHER LLP
BRUCE E. GERSTEIN
                                             COUNSELORS AT LAW                         SIDNEY L. GARWIN
SCOTT W. FISHER                               WALL STREET PLAZA                          (1908-1980)
JOSEPH OPPER                               88 PINE STREET, 10TH FLOOR                           --
NOAH H. SILVERMAN                                                                      ANNA TYDNIOUK
                                             NEW YORK, N.Y. 10005                      AAKRUTI VAKHARIA
KIMBERLY M. HENNINGS
ELENA K. CHAN                                  TEL: (212) 398-0055
JONATHAN M. GERSTEIN                          FAX: (212) 764-6620
DAN LITVIN



                                                        October 18, 2019

   Via ECF

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

           RE:         In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-07488-CM-RWL

   Dear Judge McMahon:

           Plaintiffs respectfully request permission for Courtroom Connect to provide wired-
   internet access and a remote real-time feed of the transcript for Plaintiffs’ counsel during the
   upcoming trial in this matter. These services will facilitate counsel’s access to documents and
   will reduce the number of files and personnel brought to the Court.

          We understand that Courtroom Connect is the exclusive provider of these services, does
   not require any of the Court’s resources, operates independently of the Court’s own internal
   network, and that their services will not require the Court to incur any costs.

          If the Court approves this request, Courtroom Connect will make all necessary
   arrangements with the District Executive’s office and networking personnel.

          For Your Honor’s reference, Your Honor previously approved Courtroom Connect’s
   services in the Veleron v. Morgan Stanley case. See 1:12-cv-05966-CM-RLE at Dkt. No. 352.

           A Proposed Order is appended hereto as Exhibit A.

                                                           Respectfully submitted,


                                                           /s/ Dan Litvin
                                                           Dan Litvin
Case 1:15-cv-07488-CM-RWL Document 892 Filed 10/18/19 Page 2 of 3




                      EXHIBIT A
      Case 1:15-cv-07488-CM-RWL Document 892 Filed 10/18/19 Page 3 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  IN RE NAMENDA DIRECT PURCHASER
  ANTITRUST LITIGATION
                                                   Case No. 1:15-cv-07488-CM-RWL
  THIS DOCUMENT RELATES TO:
  All Direct Purchaser Actions


                                    [PROPOSED] ORDER

        I hereby authorize Courtroom Connect, a Southern District of New York contracted
vendor, to provide Plaintiffs in the above-captioned action with internet connectivity and remote
real-time transcript feeds for the duration of trial, set to begin on Monday, October 28, 2019.
Courtroom Connect may make proper arrangements with the District Executive’s Office and the
official court reporter. The real-time transcript feed may be viewed by Plaintiffs and their
counsel at Garwin Gerstein & Fisher LLP offices.

       SO ORDERED:

Dated: _____________________                                _________________________
                                                            Honorable Colleen McMahon
                                                            United States District Judge
